                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

RICK TYRONE ROBINSON,

        Plaintiff,
                                                  Case No. 18-cv-322-jdp
   v.

LINDSEY WALKER,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant dismissing this case.




                    /s/                                 03/05/2019
        Peter Oppeneer, Clerk of Court                     Date
